DISMISS and Opinion Filed August 19, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00765-CV

  SAMCO CAPITAL MARKETS, INC. AND ROGER J. ENGEMOEN, JR., Appellants
                                V.
                PENSON TECHNOLOGIES, LLC, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-00872

                            MEMORANDUM OPINION
                           Before Justices Lang, Myers, and Brown
                                  Opinion by Justice Myers
       Before the Court is appellants’ motion to dismiss the appeal. Appellants have informed

the Court that the parties have settled their differences. Accordingly, we grant appellants’

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Lana Myers/
140765F.P05                                       LANA MYERS
                                                  JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

SAMCO CAPITAL MARKETS, INC. AND                    On Appeal from the 14th Judicial District
ROGER J. ENGEMOEN, JR., Appellants                 Court, Dallas County, Texas.
                                                   Trial Court Cause No. DC-14-00872.
No. 05-14-00765-CV        V.                       Opinion delivered by Justice Myers.
                                                   Justices Lang and Brown, participating.
PENSON TECHNOLOGIES, LLC,
Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      Subject to any agreement between the parties, it is ORDERED that the parties bear their
own costs of this appeal.


Judgment entered this 19th day of August, 2014.




                                             –2–